Exhibit 10.4

WILLIAM LYON HOMES

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD GRANT NOTICE AND

RESTRICTED STOCK AWARD AGREEMENT

(Revised August 2013)

William Lyon Homes, a Delaware corporation (the “Company”), pursuant to its 2012
Equity Incentive Plan, as amended from time to time (the “Plan”), hereby grants
to the individual listed below (“Participant”), the number of shares of the
Company’s Class D common stock, par value $0.01, set forth below (the “Award”).
This Restricted Stock Award is subject to all of the terms and conditions as set
forth herein and in the Restricted Stock Award Agreement attached hereto as
Exhibit A (the “Restricted Stock Agreement”) (including, without limitation, the
Restrictions on the Shares set forth in the Restricted Stock Agreement) and the
Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Agreement.

 

Participant:                                                                 
Grant Date:                                              Maximum Number of
Shares of Restricted Stock:    [                ] shares Purchase Price per
Share:    $0.01 Vesting Schedule:   

Subject to the terms and conditions of the Plan, this Grant Notice and the
Restricted Stock Award Agreement, and subject to Participant’s continued service
through each applicable vesting date, the Restrictions shall lapse and the
Earned Shares (as defined in Exhibit B) shall vest as set forth below, assuming
the Performance Conditions set forth on Exhibit B to this Grant Notice are
satisfied:

 

•       % of the Shares shall vest on             , 20    ;

 

•       % of the Shares shall vest on             , 20    ; and

 

•       % of the Shares shall vest on             , 20    ;

 

provided, however, that the Earned Shares shall be subject to accelerated
vesting as set forth in Section 2.2(c) of the Restricted Stock Agreement.

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice or the Restricted Stock Agreement. If
Participant is married, his or her spouse has signed the Consent of Spouse
attached to this Grant Notice as Exhibit C.



--------------------------------------------------------------------------------

WILLIAM LYON HOMES:     PARTICIPANT: By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

      Address:   4695 MacArthur Court     Address:  

 

 

8th Floor

Newport Beach, CA 92660

     

 

 

Attachments:   Restricted Stock Award Agreement (Exhibit A)   Performance
Conditions (Exhibit B)   Consent of Spouse (Exhibit C)   Assignment Separate
from Certificate (Exhibit D)   Joint Escrow Instructions (Exhibit E)   Form of
Internal Revenue Code Section 83(b) Election and Instructions (Exhibit F)  

•   Election under Internal Revenue Code Section 83(b) (Attachment 1 to Exhibit
F)

 

•   Sample Cover Letter to Internal Revenue Service (Attachment 2 to Exhibit F)

 

2



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

WILLIAM LYON HOMES RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
William Lyon Homes, a Delaware corporation (the “Company”), has granted to
Participant the right to purchase the number of Shares under the William Lyon
Homes 2012 Equity Incentive Plan, as amended from time to time (the “Plan”), as
set forth in the Grant Notice.

ARTICLE I.

GENERAL

1.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

(a) “Cause” shall have the meaning set forth in any employment, consulting or
similar agreement with the Company or any of its Affiliates to which Participant
is a party on the date of grant.

(b) “Change in Control” shall have the meaning set forth in any employment,
consulting or similar agreement with the Company or any of its Affiliates to
which Participant is a party on the date of grant, and in the absence of such
agreement or definition, “Change in Control” shall have the meaning set forth in
the Plan.

(c) “Conversion Date” shall have the meaning set forth in the Company’s Amended
and Restated Certificate of Incorporation, as the same may be amended from time
to time.

(d) “Good Reason” shall have the meaning set forth in any employment, consulting
or similar agreement with the Company or any of its Affiliates to which
Participant is a party on the date of grant. If Participant is not a party to
such an agreement, “Good Reason” shall mean, in each case, without Participant’s
prior written consent: (i) the Company’s breach of any material provision of
this Agreement or any other material agreement that Participant and the Company
are parties to; (ii) the material diminution in the authority or duties of
Participant; (iii) the material diminution in the annual base compensation of
Participant (except for across-the-board reductions or similar reductions
affecting Company senior employees); or (iv) a material change in the geographic
location at which Participant must perform services for the Company or its
Affiliate (which results in a relocation of at least fifty (50) miles);
provided, that “Good Reason” shall only exist if Participant provides written
notice to the Company of the existence of the condition described herein within
sixty (60) days following the initial existence of such condition, upon the
notice of which the Company has sixty (60) days during which it may remedy the
condition without penalty to the Company.

(e) “Initial Public Offering” shall mean the initial underwritten public
offering by the Company of Class A Common Stock pursuant to an effective
registration statement under the Securities Act.

(f) “Permitted Transfer” shall have the meaning set forth in Section 2.4(a).

 

A-1



--------------------------------------------------------------------------------

(g) “Permitted Transferee” shall mean any Person to whom a Permitted Transfer of
Shares is made, but only with regard to Shares that were the subject of a
Permitted Transfer.

(h) “Person” shall mean a company, a corporation, an association, a partnership,
a limited liability company, an organization, a joint venture, a trust or other
legal entity, an individual, a government or political subdivision thereof or a
governmental agency.

(i) “Termination of Consultancy” shall mean the time when the engagement of
Participant as a Consultant to the Company or an Affiliate is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death, Disability or retirement, but excluding:
(a) terminations where there is a simultaneous employment or continuing
employment of Participant by the Company or any Affiliate, and (b) terminations
where there is a simultaneous re-establishment of a consulting relationship or
continuing consulting relationship between Participant and the Company or any
Affiliate. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Consultancy. Notwithstanding any
other provision of the Plan, the Company or any Affiliate has an absolute and
unrestricted right to terminate a Consultant’s service at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.

(j) “Termination of Directorship” shall mean the time when Participant, if he or
she is or becomes a Non-Employee Director, ceases to be a Non-Employee Director
for any reason, including, but not by way of limitation, a termination by
resignation, failure to be elected, death or retirement. The Board, in its sole
and absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Directorship with respect to Non-Employee Director.

(k) “Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Affiliate is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability or retirement, but
excluding: (a) terminations where there is a simultaneous reemployment or
continuing employment of Participant by the Company or any Affiliate, and
(b) terminations where there is a simultaneous establishment of a consulting
relationship or continuing consulting relationship between Participant and the
Company or any Affiliate. The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Employment, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Employment.

(l) “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.

(m) “Transfer” shall mean any sale, transfer, assignment, hypothecation,
encumbrance, placement in trust (voting or otherwise) or transfer by operation
of law (other than by way of a merger or consolidation of the Company) or other
disposition, whether direct or indirect, whether voluntary or involuntary,
whether by gift, bequest or otherwise, of shares. In the case of a
hypothecation, the Transfer shall be deemed to occur both at the time of the
initial pledge and at any pledgee’s sale or a sale by any secured creditor or a
retention by the secured creditor of the pledged shares in complete or partial
satisfaction of the indebtedness for which the shares are security.

(n) “Transferee” shall mean any Person (including a Permitted Transferee) to
whom Participant wishes to Transfer any Shares.

 

A-2



--------------------------------------------------------------------------------

1.2 Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

AWARD OF RESTRICTED STOCK

2.1 Award of Restricted Stock.

(a) Award. In consideration of Participant’s past and/or continued employment
with or service to the Company or one of its Affiliates, and for other good and
valuable consideration which the Administrator has determined exceeds the
aggregate par value of the Shares subject to the Award, as of the Grant Date,
the Company issues to Participant the Award described in this Agreement. The
number of Shares subject to the Award is set forth in the Grant Notice.
Participant is an Employee, Non-Employee Director or Consultant of the Company
or one of its Affiliates.

(b) Purchase Price; Book Entry Form. The purchase price of the Shares, if any,
is set forth on the Grant Notice. At the sole discretion of the Administrator,
the Shares will be issued in either (i) uncertificated form, with the Shares
recorded in the name of Participant in the books and records of the Company’s
transfer agent with appropriate notations regarding the restrictions on transfer
imposed pursuant to this Agreement, and upon vesting and the satisfaction of all
conditions set forth in Section 2.2, the Company shall cause certificates
representing the Shares to be issued to Participant; or (ii) certificate form
pursuant to the terms of Sections 2.1(c) and (d).

(c) Legend. Certificates representing Shares issued pursuant to this Agreement
shall, until all Restrictions (as defined below) imposed pursuant to this
Agreement lapse or shall have been removed and the Shares shall thereby have
become vested or the Shares represented thereby have been forfeited hereunder,
bear the following legend (or such other legend as shall be determined by the
Administrator):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS, CERTAIN RESTRICTIONS ON TRANSFER, SALE AND HYPOTHECATION, CERTAIN
REPURCHASE RIGHTS AND FORFEITURE UNDER THE TERMS OF A RESTRICTED STOCK AWARD
AGREEMENT, BY AND BETWEEN WILLIAM LYON HOMES AND THE REGISTERED OWNER OF SUCH
SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED,
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.
SUCH SECURITIES MAY ALSO BE SUBJECT TO DRAG-ALONG AND TAG-ALONG RIGHTS IN THE
FUTURE.”

(d) Escrow. The Secretary of the Company or such other escrow holder as the
Administrator may appoint may retain physical custody of the certificates
representing the Shares until all of the Restrictions imposed pursuant to this
Agreement lapse or shall have been removed; in such event Participant shall not
retain physical custody of any certificates representing unvested Shares issued
to him or her. Participant, by acceptance of the Award, shall be deemed to
appoint, and does so appoint the Company and each of its authorized
representatives as Participant’s attorney(s)-in-fact to effect any transfer of
unvested forfeited Shares (or Shares otherwise reacquired by the Company
hereunder) to the Company as may be required pursuant to the Plan or this
Agreement and to execute such documents as the Company or such representatives
deem necessary or advisable in connection with any such transfer, including the
Assignment Separate from Certificate, set forth as Exhibit D to the Grant
Notice, duly endorsed in blank.

 

A-3



--------------------------------------------------------------------------------

(e) Delivery of Certificates Upon Vesting. Subject to the Company’s rights set
forth in Section 2.5, as soon as administratively practicable after the vesting
of any Shares subject to the Award and lapse of Restrictions pursuant to
Section 2.2(b), the Company shall, as applicable, either remove the notations on
any Shares subject to the Award issued in book entry form that have vested or
deliver to Participant a certificate or certificates evidencing the number of
Shares subject to the Award that have vested in accordance with Joint Escrow
Instructions set forth on Exhibit E to the Grant Notice. Participant (or the
beneficiary or personal representative of Participant in the event of
Participant’s death or incapacity, as the case may be) shall deliver to the
Company any representations or other documents or assurances required by the
Company. The Shares so delivered shall no longer be subject to the Restrictions
hereunder.

2.2 Conditions.

(a) Forfeiture. Subject to Section 2.2(c), any portion of the Award that is not
vested as of the date of Participant’s Termination of Services shall thereupon
be forfeited immediately and without any further action by the Company. For
purposes of this Agreement, “Restrictions” shall mean the restrictions on sale
or other transfer set forth in Sections 2.4 through 2.6 and the risk of
forfeiture set forth in Sections 2.2(a) and 2.2(b) and the vesting schedule set
forth on the Grant Notice.

(b) Vesting and Lapse of Restrictions. Subject to Sections 2.2(a) and 2.2(c),
the Earned Shares (as defined in Exhibit B) pursuant to the Award shall vest and
the Restrictions shall lapse in accordance with the vesting schedule set forth
on the Grant Notice and upon satisfaction of the Performance Conditions set
forth on Exhibit B. For the avoidance of doubt, the Right of Repurchase shall
only lapse as set forth in Section 2.2(c).

(c) Acceleration of Vesting. Notwithstanding any other provision of this
Agreement to the contrary, in the event of [(i) a Change in Control or (ii)]
Participant’s Termination of Services by the Company without Cause or by
Participant for Good Reason [on or within twelve (12) months following a Change
in Control, in connection with which the successor corporation does not assume
the Award or substitute an equivalent right for the Award], [in either case,]
the “Earned Shares” shall become fully vested and the Restrictions thereupon
shall lapse. For purposes of this Section 2.2(c), “Earned Shares” shall be the
number of Shares equal to (x) the “Target Shares” (as defined in Exhibit B)
before the “Determination Date” (as defined in Exhibit B), or (y) the “Earned
Shares” (as determined in accordance with Exhibit B) on or after the
Determination Date.

(d) Tax Withholding. Notwithstanding any other provision of this Agreement to
the contrary, no new certificate shall be delivered to Participant or his or her
legal representative, and no Shares shall be entered in book entry form, unless
and until Participant or his or her legal representative shall have paid to the
Company the full amount of all federal and state withholding or other taxes
applicable to the taxable income of Participant resulting from the grant of
Shares or the lapse or removal of the Restrictions and issuance of Shares
hereunder. Such payment shall be made by deduction from other compensation
payable to Participant or in such other form of consideration acceptable to the
Company which may, in the sole discretion of the Administrator, include:

(i) Cash or check; or

(ii) Other property acceptable to and approved by the Administrator (including,
without limitation, through the delivery of a notice that Participant has placed
a market sell

 

A-4



--------------------------------------------------------------------------------

order with a broker with respect to Shares for which the Restrictions are then
subject to lapse, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of its
withholding obligations; provided, that payment of such proceeds is then made to
the Company upon settlement of such sale).

(e) Conditions to Delivery of Shares. Subject to Section 2.1, the Shares
deliverable under this Award may be either previously authorized but unissued
Shares or issued Shares that have then been reacquired by the Company. Such
Shares shall be fully paid and nonassessable. The Company shall not be required
to issue or deliver any Shares under this Award prior to fulfillment of all of
the following conditions:

(i) The admission of such Shares to listing on all stock exchanges on which the
Shares are then listed;

(ii) The completion of any registration or other qualification of such Shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;

(iii) The obtaining of any approval or other clearance from any state or federal
governmental agency that the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(iv) The receipt by the Company of full payment for such Shares, including
payment of any applicable withholding tax; and

(v) The lapse of such reasonable period of time following the grant of this
Award as the Administrator may from time to time establish for reasons of
administrative convenience.

2.3 Consideration to the Company. In consideration of the grant of the Award by
the Company, Participant agrees to render faithful and efficient services to the
Company or any Affiliate. Nothing in the Plan or this Agreement shall confer
upon Participant any right to continue in the employ or service of the Company
or any Affiliate or shall interfere with or restrict in any way the rights of
the Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of Participant at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or an Affiliate and
Participant.

2.4 General Restrictions on Transfer of Shares.

(a) Permitted Transfers of Shares. Subject to compliance with the restrictions
and conditions set forth in this Section 2.4, with the consent of the
Administrator, Participant may Transfer vested Shares subject to the Award
(i) by the laws of descent and distribution, or (ii) by gift or domestic
relations order to a “family member” (as defined in Rule 701 under the
Securities Act) (any such Transfer shall be referred to as a “Permitted
Transfer”). No Permitted Transferee of Participant shall be permitted to
Transfer Shares to any Person to whom Participant would not be permitted to
Transfer Shares pursuant to the terms of this Agreement.

(b) Conditions to Transfer. No Transfer (including a Permitted Transfer) of any
Shares may occur unless and until (i) the Company shall have received prior
written notice of the proposed Transfer, setting forth the proposed Transferee
and the circumstance and details thereof (the

 

A-5



--------------------------------------------------------------------------------

“Notice”); (ii) the Company shall (at its option) have received a written
opinion, from an attorney and in a form reasonably satisfactory to the Company,
specifying the nature and circumstances of the proposed Transfer, and stating
that the proposed Transfer will not be in violation of any Applicable Law;
(iii) if such Transfer occurs prior to the Conversion Date, the Company shall
have received from the Transferee (and the Transferee’s spouse, if such spouse
will have a community property interest in the Shares) a written consent to be
bound by all of the terms and conditions of this Agreement; and (iv) the
Transfer complies with all other applicable requirements of this Agreement.

(c) No Transfers of Unvested Shares. In no event shall Participant Transfer any
Shares that are not vested (or any right or interest therein) to any Person in
any manner whatsoever, whether voluntarily or by operation of law or otherwise.
Any Transfer of any unvested Shares shall be null and void and of no force or
effect.

(d) Transferee Bound by Agreement. Prior to the Conversion Date, the Shares
subject to the Award that are owned or controlled by a Transferee (including a
Permitted Transferee) shall for all purposes be subject to the terms of this
Agreement (as if the Transferee were Participant), whether or not such
Transferee has executed a consent to be bound by this Agreement.

(e) Invalid Sales. Notwithstanding any provision in this Agreement to the
contrary, any Transfer under this Section 2.4 shall be subject to the Company’s
Right to Repurchase in Section 2.5. Any purported Transfer of Shares made
without fully complying with all of the provisions of this Agreement shall be
null and void and without force or effect.

(f) Termination of Transfer Restrictions. The restrictions set forth in this
Section 2.4 shall terminate upon the earliest of the following: (i) written
agreement of the Company and Participant, or (ii) the Initial Public Offering.

2.5 Company’s Right to Repurchase Shares.

(a) Events Giving Rise to Right to Repurchase. In the event (i) there is filed
by or against Participant (x) a petition to have Participant adjudged a bankrupt
or (y) a petition for reorganization or arrangement or other relief under any
law relating to bankruptcy, unless in the case of a petition filed against
Participant the same is dismissed within thirty (30) days, (ii) Participant
experiences a Termination of Services by himself or herself without Good Reason,
or (iii) Participant experiences a Termination of Services for Cause, the
Company shall have, in addition to, and not in lieu of, any other rights
hereunder, the right to repurchase the vested Shares owned by Participant and by
his Permitted Transferees, at the price specified in Section 2.5(c) and on the
other terms set forth in Section 2.5(d). Participant agrees to give written
notice to the Company of the occurrence, with respect to himself, of an event of
the type described in clause (i) of this Section 2.5(a) within ten (10) days
after the occurrence of any such event (the “Participant’s Notice”).
[Notwithstanding the foregoing, in no event shall the Company’s right to
repurchase be exercised if the Participant experiences a Termination of Services
due to the Company’s failure to renew the Participant’s employment agreement
following the expiration of its term.]

(b) Manner of Exercise.

(i) The Company shall exercise its right to repurchase under this Section 2.5 by
providing written notice to Participant and his Permitted Transferees stating
that any or all of the vested Shares owned by Participant and by his or her
Permitted Transferees are being purchased and specifying the event giving rise
to the right to repurchase, which notice shall be delivered to Participant or
his or her Permitted Transferees within sixty (60) days after the later of
(A) the occurrence of the event

 

A-6



--------------------------------------------------------------------------------

giving rise to the right of repurchase or (B) receipt by the Company of
Participant’s Notice. Upon delivery of such written notice, the Company shall be
obligated to purchase from Participant, and Participant shall be obligated to
sell to the Company, the number of vested Shares set forth in the Company’s
notice on the terms and conditions set forth in this Section 2.5.

(ii) If the Company fails to exercise its right to repurchase within such sixty
(60)-day period, the remaining vested Shares that were subject to such right to
repurchase shall remain subject to all of the terms and conditions of this
Agreement, excluding only such right to repurchase in this instance and with
respect to the specific event that occurred.

(c) Purchase Price. In the case of any purchase pursuant to clauses (i) or
(ii) of Section 2.5(a), the purchase price shall be equal to the Fair Market
Value of the Shares repurchased as of the date of the event giving rise to the
Company’s right to repurchase. In the case of any purchase pursuant to
Section 2.5(a)(iii), the purchase price shall be equal to the lower of (i) the
Fair Market Value of the Shares to be repurchased as of the date of the event
giving rise to the right to repurchase or (ii) the purchase price paid, if any,
by Participant to the Company for the Shares to be repurchased.

(d) Payments; Closing. With respect to any Shares purchased by the Company
pursuant to this Section 2.5, the purchase price shall be paid in cash. Subject
to Section 2.6, the closing of any purchase and sale made pursuant to this
Section 2.5 shall be held at a time specified by the Company within forty-five
(45) days following the exercise of the Company’s right to repurchase at the
then principal offices of the Company, or such other place as is agreed upon by
the parties thereto. At the closing, (i) Participant shall deliver to the
Company the Shares, free and clear of all liens and encumbrances, and duly
endorsed for transfer or accompanied by duly executed stock powers, and (ii) the
Company shall deliver to Participant the purchase price in the form of cash.

(e) Termination of Repurchase Right. The repurchase right set forth in this
Section 2.5 shall terminate upon the earliest of the following: (i) the written
agreement of the Company and Participant, or (ii) the Initial Public Offering.

2.6 Limitations on Repurchases. The Company shall not exercise any right under
this Agreement to purchase more Shares than it is permitted to purchase under
the terms of Applicable Law or under the terms of any indenture or loan or
credit agreement. In the event a purchase of the Shares by the Company pursuant
to Section 2.5 shall be prohibited by Applicable Law or would cause a default
under the terms of any indenture or loan or credit agreement to which the
Company or its Affiliates may be a party, the Company shall so notify
Participant. In such event, the obligation of Participant to sell such Shares to
the Company and the obligation of the Company to purchase such Shares from
Participant shall be suspended until such time as such prohibition first lapses
or is waived and no such default would be caused; provided, however, that the
purchase price to be paid by the Company for the Shares shall accrue interest at
the applicable federal rate under the Internal Revenue Code of 1986, as amended.

ARTICLE III.

OTHER PROVISIONS

3.1 Tax Withholding and Section 83(b) Election. The Company shall be entitled to
require a cash payment by or on behalf of Participant and/or to deduct from
other compensation payable to Participant any sums required by federal, state or
local tax law to be withheld with respect to the grant or vesting of the Award
or the lapse of the Restrictions hereunder. Participant understands that
Section 83(a) of the Internal Revenue Code taxes as ordinary income the
difference between the amount, if any, paid for the Shares and the Fair Market
Value of such Shares at the time the Restrictions on such Shares lapse.
Participant understands that, notwithstanding the preceding sentence,
Participant may elect

 

A-7



--------------------------------------------------------------------------------

to be taxed at the time of the Grant Date, rather than at the time the
Restrictions lapse, by filing an election under Section 83(b) of the Code (an
“83(b) Election”) with the Internal Revenue Service within 30 days of the Grant
Date, a sample of which is set forth as Exhibit F to the Grant Notice. In the
event Participant files an 83(b) Election, Participant shall provide the Company
a copy thereof prior to the expiration of such 30 day period. Participant
understands that in the event an 83(b) Election is filed with the Internal
Revenue Service within such time period, Participant will recognize ordinary
income in an amount equal to the difference between the amount, if any, paid for
the Shares and the Fair Market Value of such Shares as of the Grant Date.
Participant further understands that an additional copy of such 83(b) Election
form should be filed with his or her federal income tax return for the calendar
year in which the date of this Agreement falls. Participant acknowledges that
the foregoing is only a summary of the effect of United States federal income
taxation with respect to the Award hereunder, and does not purport to be
complete.

PARTICIPANT FURTHER ACKNOWLEDGES THAT THE COMPANY IS NOT RESPONSIBLE FOR FILING
PARTICIPANT’S 83(b) ELECTION, AND THE COMPANY HAS DIRECTED PARTICIPANT TO SEEK
INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE INTERNAL REVENUE
CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH
PARTICIPANT MAY RESIDE, AND THE TAX CONSEQUENCES OF PARTICIPANT’S DEATH.

PARTICIPANT HEREBY ASSUMES ALL RESPONSIBILITY FOR FILING PARTICIPANT’S 83(b)
ELECTION AND PAYING ANY TAXES RESULTING FROM SUCH ELECTION OR FROM FAILURE TO
FILE THE ELECTION AND PAYING TAXES RESULTING FROM THE LAPSE OF THE RESTRICTIONS
ON THE UNVESTED SHARES.

PARTICIPANT UNDERSTANDS THAT PARTICIPANT MAY SUFFER ADVERSE TAX CONSEQUENCES AS
A RESULT OF PARTICIPANT’S PURCHASE OR DISPOSITION OF THE SHARES AND PARTICIPANT
REPRESENTS THAT PARTICIPANT IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.

3.2 Rights as Stockholder. Except as otherwise provided herein, upon the Grant
Date Participant shall have all the rights of a stockholder with respect to the
Shares, subject to the Restrictions herein, including the right to vote the
Shares; provided, however, that any distributions or dividends with respect to
unvested Shares shall be held by the Company and shall be released to
Participant only as the underlying Shares vest; provided, further, that at the
discretion of the Company, and prior to the delivery of Shares, Participant may
be required to execute a stockholders agreement in such form as shall be
determined by the Company.

3.3 Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue to serve as an employee or other
service provider of the Company or any of its Affiliates.

3.4 Nonsolicitation. As a condition of being granted the Shares subject to the
Award, Participant agrees that, during the period beginning on the date of
Participant’s Termination of Services and ending on the second (2nd) anniversary
thereof, Participant will not, and will not assist any other Person to, hire,
solicit or recruit the employment or services of (whether as an employee,
officer or director) any individual who, at the time of such hiring,
solicitation or recruitment or at any time during the six (6) months preceding
such Termination of Services, was an executive employee or officer of the
Company or any Affiliate; provided, however, that if Participant is party to an
employment agreement with the Company or its Affiliate, any nonsolicitation
provision in such agreement shall govern.

 

A-8



--------------------------------------------------------------------------------

3.5 Market Stand Off. Participant agrees not to sell, make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of (including
by means of sales pursuant to Rule 144), any Shares of the Company’s capital
stock during the 180-day period beginning on the effective date of the
registration statement for an Initial Public Offering and during the 90-day
period beginning on the effective date of the registration statement for any
other underwritten offering (except as part of such underwritten registration),
unless the managing underwriters for the registered public offering otherwise
agree.

3.6 Conversion of Shares. Immediately upon the Conversion Date, each Share held
by Participant hereunder (whether vested or unvested) shall automatically
convert to one share of Class A Common Stock, and such shares of Class A Common
Stock shall otherwise remain subject to the provisions of this Agreement.

3.7 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.8 Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Award is granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by Applicable Law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

3.9 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Award in any material way without the prior written consent
of Participant.

3.10 Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to Participant to his or her address shown in the Company records, and
to the Company at its principal executive office.

3.11 Application to Other Stock. In the event any capital stock of the Company
or any other corporation shall be distributed on, with respect to, or in
exchange for, the Shares subject to the Award as a stock dividend, stock split,
reclassification or recapitalization in connection with any merger or
reorganization or otherwise, all restrictions, rights and obligations set forth
in this Agreement shall apply with respect to such other capital stock to the
same extent as they are, or would have been applicable, to the Shares subject to
the Award on or with respect to which such other capital stock was distributed.

3.12 Additional Documents. Each party agrees to execute any and all further
documents and writings, and to perform such other actions, that may be or become
reasonably necessary or expedient to be made effective and carry out this
Agreement.

3.13 No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

 

A-9



--------------------------------------------------------------------------------

3.14 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

3.15 Severability. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

3.16 Equitable Relief. Participant acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, Participant
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

3.17 Arbitration.

(a) General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to, the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 3.17 and the then-applicable JAMS
Employment Arbitration Rules and Procedures (“JAMS Rules”). Judgment upon any
award rendered by the arbitrator may be entered by any state or federal court
having jurisdiction thereof. Such arbitration shall be administered by JAMS.
Arbitration shall be the exclusive remedy for determining any such dispute,
regardless of its nature. Notwithstanding the foregoing, either party may in an
appropriate matter apply to a court for provisional relief, including a
temporary restraining order or a preliminary injunction, on the ground that the
award to which the applicant may be entitled in arbitration may be rendered
ineffectual without provisional relief. Unless mutually agreed by the parties
otherwise, any arbitration shall take place in Orange County, California.

(b) Selection of Arbitrator. In the event the parties are unable to agree upon
an arbitrator, the arbitrator shall be selected in accordance with the JAMS
Rules.

(c) Applicability of Arbitration; Remedial Authority. This agreement to resolve
any disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, shareholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law.
In the event of a dispute subject to this paragraph, the parties to the
arbitration shall be entitled to reasonable discovery subject to the discretion
of the arbitrator. The remedial authority of the arbitrator (which shall include
the right to grant injunctive or other equitable relief) shall be the same as,
but no greater than, would be the remedial power of a court having jurisdiction
over the parties and their dispute. The arbitrator shall, upon an appropriate
motion, dismiss any claim without an evidentiary hearing if the party bringing
the motion establishes that he or it would be entitled to summary judgment if
the matter had been pursued in court litigation. In the event of a conflict
between the JAMS Rules and these procedures, the provisions of these procedures
shall govern.

(d) Fees and Costs. Any filing or administrative fees shall be borne initially
by the party requesting arbitration. The Company shall be responsible for the
costs and fees of the arbitration. Notwithstanding the foregoing, each Party
shall be responsible for and pay their own attoneys’ fees and costs incurred in
connection with such arbitration, except as may be awarded to a prevailing party
under Applicable Law.

 

A-10



--------------------------------------------------------------------------------

(e) Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

3.18 Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

3.19 Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.

3.20 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Award and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.21 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Shares issuable
hereunder.

3.22 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.

3.23 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute one and the same instrument.

 

A-11



--------------------------------------------------------------------------------

EXHIBIT B

TO RESTRICTED STOCK AWARD GRANT NOTICE

PERFORMANCE CONDITIONS

A. Performance Conditions.

1. The Participant shall be entitled to earn the number of Shares set forth
below (the “Earned Shares”), based on achievement of the ROE performance goal
for the Performance Period at the performance level indicated below, subject to
the Administrator’s certification of the level of achievement of the ROE
performance goal as soon as practicable following the end of the Performance
Period (such date, the “Determination Date”).

 

Maximum Shares

 

Target Shares

 

Threshold Shares

[                ] Shares

  [                ] Shares   [                ] Shares

2. Earned Shares shall be calculated by the Administrator as set forth below.
The Earned Shares shall be rounded down to the nearest whole Share. The
Administrator, in its sole discretion, shall determine whether and to what
extent Shares may be awarded if achievement of the ROE performance goal is above
the Maximum Performance Level or below the Threshold Performance Level.

 

ROE for Performance Period

  

Earned Shares

At Maximum Performance Level    Maximum Shares

Between Target Performance Level and

Maximum Performance Level

  

Determined by linear 2:1

increase/decrease between the Target

Shares and the Maximum Shares

At Target Performance Level    Target Shares

Between Threshold Performance Level and

Target Performance Level

  

Determined by linear 2:1

increase/decrease between the

Threshold Shares and the Target Shares

At Threshold Performance Level    Threshold Shares

3. Any Shares that are determined not to be Earned Shares shall be forfeited
immediately. Any Shares remaining unearned and/or unvested and subject to the
Restrictions on the first day following the third anniversary of the Grant Date
shall be forfeited immediately.

B. Definitions.

“Target Performance Level” shall mean a ROE of [    ]% during the Performance
Period.

“Maximum Performance Level” shall mean 125% of the Target Performance Level.

“Threshold Performance Level” shall mean 75% of the Target Performance Level.

“ROE” shall mean the Company’s Return on Equity, calculated as [            ].

“Performance Period” shall mean the Company’s fiscal year ending
[                    ].

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

TO RESTRICTED STOCK AWARD GRANT NOTICE

CONSENT OF SPOUSE

I,                             , spouse of                     , have read and
approve the foregoing Restricted Stock Award Grant Notice and Restricted Stock
Award Agreement (the “Agreement”). In consideration of issuing to my spouse the
shares of the common stock of William Lyon Homes, a Delaware corporation, set
forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Agreement and agree to be bound
by the provisions of the William Lyon Homes 2012 Equity Incentive Plan, as
amended from time to time (the “Plan”) and the Agreement insofar as I may have
any rights in said Plan or Agreement or any shares of the common stock of
William Lyon Homes issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

 

Dated:             ,        

   

 

    Signature of Spouse

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

TO RESTRICTED STOCK AWARD GRANT NOTICE

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, the undersigned,                             , hereby sells,
assigns and transfers unto William Lyon Homes, a Delaware corporation,
                 shares of the common stock of William Lyon Homes standing in
his or her name on the books of said corporation represented by Certificate
No.      herewith and do hereby irrevocably constitute and appoint
                     to transfer the said stock on the books of the within named
corporation with full power of substitution in the premises.

This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Award Agreement between William Lyon Homes and the
undersigned dated             , 20    .

Dated:             ,     

 

 

[Name of Participant]

INSTRUCTIONS: Please do not fill in the blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its right of
repurchase, as set forth in the Restricted Stock Award Agreement, without
requiring additional signatures on the part of Participant.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

TO RESTRICTED STOCK AWARD GRANT NOTICE

JOINT ESCROW INSTRUCTIONS

            , 20    

Secretary

William Lyon Homes

4695 MacArthur Court

8th Floor

Newport Beach, CA 92660

Ladies and Gentlemen:

As escrow agent (the “Escrow Agent”) for both William Lyon Homes, a Delaware
corporation (the “Company”), and the undersigned recipient of shares of common
stock of the Company (the “Participant”), you are hereby authorized and directed
to hold in escrow the documents delivered to you pursuant to the terms of that
certain Restricted Stock Award Agreement (“Agreement”) between the Company and
the undersigned (the “Escrow”), including the stock certificate and the
Assignment Separate from Certificate, in accordance with the following
instructions:

1. In the event the Company and/or any assignee of the Company (referred to
collectively for convenience herein as the “Company”) exercises the Company’s
right to repurchase Participant’s vested shares pursuant to Section 2.5 of the
Agreement (the “Repurchase Option”), the Company shall give to Participant and
you a written notice specifying the number of shares of stock to be purchased,
the purchase price and the time for a closing hereunder at the principal office
of the Company. Participant and the Company hereby irrevocably authorize and
direct you to close the transaction contemplated by such notice in accordance
with the terms of said notice.

2. As of the date of closing of the repurchase indicated in such notice, you are
directed (a) to date the Assignment Separate from Certificate necessary for the
repurchase and transfer in question, (b) to fill in the number of shares being
repurchased and transferred, and (c) to deliver the same, together with the
certificate evidencing the shares of stock to be repurchased and transferred, to
the Company or its assignee.

3. Participant irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as set forth in the Agreement.
Participant does hereby irrevocably constitute and appoint you as Participant’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3 and the Agreement,
Participant shall exercise all rights and privileges of a stockholder of the
Company while the stock is held by you.

4. Upon written request of Participant, but no more than once per calendar year,
unless the Company’s Repurchase Option has been exercised, you will deliver to
Participant a certificate or certificates representing so many shares of stock
as are not then subject to the Repurchase Option. Within

 

E-1



--------------------------------------------------------------------------------

60 days after the termination of the Company’s Repurchase Option in accordance
with the terms of the Agreement, you will deliver to Participant a certificate
or certificates representing the aggregate number of shares held or issued
pursuant to the Agreement and not repurchased pursuant to the Repurchase Option.

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to
Participant, you shall deliver all of the same to Participant and shall be
discharged of all further obligations hereunder.

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Participant while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

10. You shall not be liable for the expiration of any rights under any
applicable federal, state, local or foreign statute of limitations or similar
statute or regulation with respect to these Joint Escrow Instructions or any
documents deposited with you.

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary or appropriate to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor. The Company will reimburse you
for any reasonable attorneys’ fees with respect thereto.

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such

 

E-2



--------------------------------------------------------------------------------

disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

15. Any notice to be given under the terms of these Joint Escrow Instructions to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the address of the Company’s then current corporate headquarters, and
any notice to be given to Participant shall be addressed to Participant at the
address given beneath Participant’s signature on the signature page to this
Agreement. By a notice given pursuant to this paragraph 15, either party may
hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

18. These Joint Escrow Instructions shall be administered, interpreted and
enforced under the laws of the State of Delaware, without regard to the
conflicts of law principles thereof. Should any provision of these Joint Escrow
Instructions be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

IN WITNESS WHEREOF, the parties have executed these Joint Escrow Instructions as
of the date first written above.

 

WILLIAM LYON HOMES By:  

 

Name:  

 

Title:  

 

Address:   4695 MacArthur Court   8th Floor   Newport Beach, CA 92660

PARTICIPANT:

 

[Name of Participant] Address:  

 

 

 

 

ESCROW AGENT: By:  

 

  Secretary, William Lyon Homes

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

TO RESTRICTED STOCK AWARD GRANT NOTICE

FORM OF INTERNAL REVENUE CODE SECTION 83(B) ELECTION AND INSTRUCTIONS

These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the shares of common stock of William Lyon Homes transferred to you. Please
consult with your personal tax advisor as to whether an election of this nature
will be in your best interests in light of your personal tax situation.

The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the date the shares were
transferred to you. PLEASE NOTE: There is no remedy for failure to file on time.
The steps outlined below should be followed to ensure the election is mailed and
filed correctly and in a timely manner. ALSO, PLEASE NOTE: If you make the
Section 83(b) election, the election is irrevocable.

The Maximum Number of Shares of Restricted Stock set forth in the Grant Notice
reflect the Maximum Shares that may be earned pursuant to the vesting schedule
and satisfaction of the Performance Conditions set forth on Exhibit B to the
Agreement. Please discuss with your tax advisor whether it is advisable to make
a Section 83(b) election on performance-based restricted shares, and whether
such election should be made with respect to the Maximum Shares, Target Shares,
Threshold Shares or some other number of shares.

 

1. Complete Section 83(b) election form (attached as Attachment 1) and make four
(4) copies of the signed election form. (Your spouse, if any, should sign the
Section 83(b) election form as well.)

 

2. Prepare the cover letter to the Internal Revenue Service (sample letter
attached as Attachment 2).

 

3. Send the cover letter with the originally executed Section 83(b) election
form and one (1) copy via certified mail, return receipt requested to the
Internal Revenue Service at the address of the Internal Revenue Service where
you file your personal tax returns. We suggest that you have the package
date-stamped at the post office. The post office will provide you with a white
certified receipt that includes a dated postmark. Enclose a self-addressed,
stamped envelope so that the Internal Revenue Service may return a date-stamped
copy to you. However, your postmarked receipt is your proof of having timely
filed the Section 83(b) election if you do not receive confirmation from the
Internal Revenue Service.

 

4. One (1) copy must be sent to William Lyon Homes for its records and one
(1) copy must be attached to your federal income tax return for the applicable
calendar year.

 

5. Retain the Internal Revenue Service file stamped copy (when returned) for
your records.

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.

 

F-1



--------------------------------------------------------------------------------

ATTACHMENT 1 TO EXHIBIT F

ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of shares (the “Shares”) of common stock
of William Lyon Homes, a Delaware corporation (the “Company”).

1. The name, address and taxpayer identification number of the undersigned
taxpayer are:

 

 

  

 

  

 

  

SSN:  

                                                              
                                    

  

The name, address and taxpayer identification number of the Taxpayer’s spouse
are (complete if applicable):

 

 

  

 

  

 

  

SSN:  

                                                              
                                    

  

2. Description of the property with respect to which the election is being made:

                 shares of Class D common stock of the Company.

3. The date on which the property was transferred was                     .

4. The taxable year to which this election relates is calendar year
                    .

5. Nature of restrictions to which the property is subject:

The restricted shares are subject to forfeiture, which restrictions shall lapse
[                    ]. In addition, any vested restricted shares are subject to
certain restrictions on transfer, as well as the Company’s right of repurchase,
in each case as set forth in the award agreement.

6. The fair market value at the time of transfer (determined without regard to
any lapse restrictions, as defined in Treasury Regulation Section 1.83-3(a)) of
the Shares was $         per Share.

7. The amount paid by the taxpayer for Shares was $         per Share.

8. A copy of this statement has been furnished to the Company.

 

Dated:             , 20        

    Taxpayer Signature  

 

The undersigned spouse of Taxpayer joins in this election. (Complete if
applicable).

 

Dated:             , 20        

    Spouse’s Signature  

 

 

F-2



--------------------------------------------------------------------------------

ATTACHMENT 2 TO EXHIBIT F

SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE

            , 20    

VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED

Internal Revenue Service

[Address where taxpayer files returns]

 

  

Re:    

    Election under Section 83(b) of the Internal Revenue Code of 1986

      Taxpayer:  

 

 

       Taxpayer’s Social Security Number:  

 

 

      Taxpayer’s Spouse:  

 

 

       Taxpayer’s Spouse’s Social Security Number:  

 

 

Ladies and Gentlemen:

Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.

 

Very truly yours,

 

Enclosures

cc: William Lyon Homes

 

F-3